Citation Nr: 0017274	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 26, 1995, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 decision by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  That rating decision, among other 
things, reopened a claim for service connection for PTSD, and 
granted service connection effective June 26, 1995.  A July 
14, 1997 Board decision denied an effective date prior to 
June 26, 1995.  

In a November 1999 decision, the United States Court of 
Appeals for Veterans Claims (Court) upheld the Board's 
denials of service connection.  However, that decision also 
vacated and remanded that portion of the Board decision that 
denied an effective date prior to June 26, 1995 for the grant 
of service connection for PTSD.  That issue is again before 
the Board.


FINDINGS OF FACT

1.  An unappealed October 1981 rating decision denied service 
connection for PTSD, as the veteran's psychiatric 
symptomatology was attributed to another diagnosis.

2.  VA treatment records dated March 20, 1995 contain a 
diagnosis of PTSD.

3.  The RO received an application to reopen his previously 
denied claim for service connection for PTSD on June 26, 
1995.





CONCLUSIONS OF LAW

1.  The rating decision of October 1981 which denied service 
connection for PTSD became final when the veteran did not 
file a notice of disagreement within one year after 
notification of the decision.  38 U.S.C.A. § 7105 (West 
1991).

2.  The criteria for an effective date prior to June 26, 1995 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.157, 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The procedural history of this claim is dispositive.  In 
October 1981, the RO denied the veteran's claim for service 
connection for PTSD.  In doing so, the RO found that the 
veteran's psychiatric symptomatology was better explained by 
another diagnosis.  He was informed of that rating decision 
and appellate rights in October 1981, but did not appeal.  
That decision is thus final.  See 38 U.S.C.A. 
§ 7105(b)(1),(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

A March 20, 1995 VA treatment record noted that the veteran 
had served in Vietnam and presented a history of 
schizophrenia.  In addition to that diagnosis, the VA 
clinician diagnosed PTSD, with two stressors specified in the 
resulting report:  receiving fire upon his arrival in Vietnam 
and witnessing the shooting of refugees by U.S. guards.  That 
diagnosis was continued the following month.

In correspondence received May 1, 1995, the veteran asked the 
RO about the status of his various claims, including his 
claim for PTSD.  In June 8, 1995 correspondence, the RO asked 
that the veteran clarify his claims, and in correspondence 
received June 14, 1995, the veteran stated that he sought a 
copy of his complete file.  In correspondence dated June 16, 
1996, the RO informed the veteran that they had previously 
sent copies of his file on two occasions, and they requested 
payment of $7.50 for an additional copy.  On June 26, 1995, 
the RO received an application to reopen the previously 
denied claim for service connection for PTSD.  The November 
1996 rating decision on appeal reopened the previously denied 
claim and granted service connection for PTSD effective June 
26, 1995.

Effective date claims are not to be determined on a "well 
grounded" basis.  The Court has "noted that the use of the 
term 'well-grounded' should be confined to an evidentiary 
context.  '[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law'."  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].

A "claim" is defined under 38 C.F.R. § 3.1(p) (1999) as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  If compensation is granted after 
receipt of new and material evidence after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) 
(1999).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of VA medical treatment will be 
accepted as the date of receipt of a claim only when such 
medical reports related to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
hospitalization, or treatment.  See 38 C.F.R. § 3.157(b)(1).

The rationale behind the Court's decision to vacate and 
remand this issue was that the Board failed to consider 38 
C.F.R. § 3.157.  Specifically, the Court raised the point 
that the Board had not considered whether the March 20, 1995 
VA treatment record may be construed as an informal claim 
within the meaning of 38 C.F.R. § 3.157.

However, an analysis of 38 C.F.R. § 3.157 indicates that this 
regulation does not benefit the veteran in his claim.  The 
Board reiterates that under 38 C.F.R. § 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b) which in turn provides that:

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation has been 
disallowed for the reason that the 
service-connected disability was not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

In the instant case, there had not been a prior allowance of 
a formal claim for compensation or pension, nor had a claim 
for compensation been disallowed for the reason that the 
disability was not compensable in degree.  On the contrary, 
the rationale behind the RO's denial of service connection 
for PTSD in October 1981 was that another diagnosis, a 
schizophrenic disorder, was a better explanation for 
psychiatric symptomatology.  Ultimately, the veteran was 
found to not have PTSD, even to a noncompensable degree, at 
the time of the October 1981 rating decision.  As such, the 
requirements for an informal claim, as contemplated in 
38 C.F.R. § 3.157, have not been met in this claim with 
respect to the March 20, 1995 VA treatment records.  

In a similar manner, the Board finds that the veteran's May 
1, 1995 correspondence does not rise to the level of an 
informal claim.  The veteran did not request a determination 
of entitlement, nor did he evince belief in entitlement, to a 
benefit.  Quarles, 3 Vet. App. at 134-35.  That 
correspondence merely asked about the status of various 
claims.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 38 
U.S.C.A. § 5110(a) (West 1991).  Accordingly, the criteria 
for an effective date earlier than June 26, 1995, for a grant 
of service connection for PTSD are not met.


ORDER

Entitlement to an effective date earlier than June 26, 1995 
for a grant of service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

